Citation Nr: 0309888	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease on a direct basis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease on a presumptive basis, to include as a 
result of asbestos exposure.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease on the basis that it resulted from the use 
of tobacco products during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1949 to February 1953 and from February 1953 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The issues of entitlement to service connection for chronic 
obstructive pulmonary disease on a direct basis and on a 
presumptive basis, to include as a result of asbestos 
exposure, will be the subject of a remand at the end of this 
decision and will not be otherwise discussed herein.  


FINDINGS OF FACT

1. There is no reasonable possibility that further 
development of evidence would substantiate the veteran's 
claim for service connection for chronic obstructive 
pulmonary disease claimed to be due to smoking tobacco in 
service.

2.  The claim for service connection for chronic obstructive 
pulmonary disease, due to smoking tobacco, was received by VA 
on December 6, 2000.  


CONCLUSION OF LAW

The claim for entitlement to service connection for chronic 
obstructive pulmonary disease on the basis that it resulted 
from the use of tobacco products during service lacks legal 
merit or entitlement under the law.  38 U.S.C.A. §§ 101(16), 
1103, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Implementing 
regulations have been published.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  However, VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1),(2) (West 2002).  That is, in a 
case where the law is controlling, rather than the evidence, 
VCAA does not require VA to expend a fruitless effort to 
develop evidence.  This is such a case.  The claim for 
service connection for chronic obstructive pulmonary disease, 
due to smoking tobacco, must be denied as a matter of law.  
Therefore, VCAA does not require evidentiary development of 
this issue.  

Service connection  Generally, service connection is granted 
for disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998" (IRS Reform 
Act) into law as Public Law No. 105-206.  In pertinent part, 
the IRS Reform Act inserts a new section which prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  112 Stat. 685, 865-66 (1998) (to be codified at 38 
U.S.C. § 1103).  The new section 1103 applies only to claims 
filed after June 9, 1998, and does not affect veterans and 
survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998.  

The veteran's claim for service connection for chronic 
obstructive pulmonary disease was dated December 1, 2000 and 
date stamped received by VA on December 6, 2000.  It was 
accompanied by private medical records containing a July 1997 
clinical record with an assessment of chronic bronchitis, 
history of tobacco abuse.  This is the earliest 
correspondence which can be considered a claim for service 
connection for chronic obstructive pulmonary disease, due to 
smoking tobacco.  

Since the claim for service connection for a disability due 
to smoking tobacco was received more than 2 years after the 
June 9, 1998 cut-off date established by law for such claims, 
benefits can not be paid based on this claim.  The claim must 
be denied as a matter of law.  


ORDER

Service connection for chronic obstructive pulmonary disease 
on the basis that it resulted from the use of tobacco 
products during service is denied.  


REMAND

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  The Board no longer has 
authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver.  Likewise, 
the Board can no longer attempt to cure VCAA deficiencies.  
In this case, the Board attempted to cure the lack of VCAA 
notice with a letter to the veteran in February 2003.  Under 
the above cited case, the notice from the Board does not 
provide the veteran with sufficient opportunity to respond 
with evidence, argument, etc.  On remand, the RO must notify 
the veteran of the applicable provisions of VCAA, including 
what evidence is needed to support the claim, what evidence 
VA will develop, and what evidence the veteran must furnish, 
and provide him an opportunity to respond, submitting the 
needed evidence or identifying it so VA can obtain the needed 
evidence.  The veteran's response may indicate a need for 
further development by the RO.  

Also, VCAA requires a nexus opinion.  38 U.S.C.A. § 5103A(d) 
(West 2002).  Review of the VA medical records show that the 
recent VA examinations contain diagnoses but no opinion as to 
whether or not any current pulmonary disease began during the 
veteran's military service or is related to such service, to 
include any exposure to asbestosis during such service.  On 
remand, the veteran should be afforded another examination 
and the doctor should be requested to render a nexus opinion 
based on the examination and review of the records.

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, the issue of entitlement to 
service connection for chronic obstructive pulmonary disease 
on either a direct basis or a presumptive basis, to include 
as a result of asbestos exposure, is REMANDED to the RO for 
the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  The RO should schedule the veteran for 
a respiratory examination.  The claims 
folder must be made available to the 
examiner for review.  All indicated tests 
and studies should be accomplished.  The 
examiner should express opinions as to the 
following questions:  

?	Does the veteran manifest any 
residuals of asbestosis exposure and 
if so, what are the residuals?

?	Is it as likely as not that the 
veteran's chronic obstructive 
pulmonary disease had its onset or 
was aggravated during his active 
service?  

3.  The RO should review the file and 
perform any additional development 
indicated.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.




 


